NON-FINAL OFFICE ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,361,104 (“the ‘104 patent”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 251
	The rejection of claims 53-57 under 35 U.S.C. 251 as not meeting the original patent requirement has been withdrawn in light of applicant’s arguments in their Appeal Brief filed 04/04/2022.  Applicant has indicated that a self-supporting mesh attached to a wire is not a separate undisclosed invention.  Specifically, applicant directs attention to the disclosure in the specification that indicates that the self-supporting mesh ribbons are the same ribbons taught in the descriptions for fig. 2.   

Claim Rejections - 35 USC § 112
The rejection of claims 53-57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in light of applicant’s remarks made in the appeal brief filed 4/4/2022 on pages 5-6.  Applicant had previously in their response indicated that the self-supporting ribbon was made from the same ribbon indicated for the invention of figs. 2-3.  Additionally, applicant states “[a] person of ordinary skill could have no problem making a[nd] using a self-supporting mesh that includes a wire as most of the specification is devoted to making and using a mesh that includes a wire – that the self-supporting nature of the mesh eliminates the need for a central support does not change the significant teachings on how to make and use a mesh with a wire.”

Recapture
A recapture analysis is now warranted in light of applicant’s statement on page 5 of their appeal brief filed 4/4/2022 that the self-supporting mesh ribbon embodiment and ribbon with support wire embodiment are not separate inventions.  Claims 33-48, 53-58 and 63-68 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	

Step 1: Regarding independent claim 33, claim 33 is broader than original independent patent claims 1 and 15.  New claim 33 does not include the claim limitation of “the central support member is wound into a helically shaped coil” (claim 1) or “an embolic coil formed from a support wire of a selected length wound into a helical shape” (claim 15).  Additionally, new claim 33 does not include “wherein the at least one embolic ribbon is shaped into a spiral pattern around the central support member” (claim 1) or “wherein the mesh embolic ribbons are shaped into a spiral around the support wire” (claim 15).  
Regarding independent claim 43, claim 43 is broader than original independent patent claim 22.  New claim 43 does not include the claim limitation of “helically coiled.” 
Regarding independent claim 44, claim 44 is broader than original independent patent claim 22.  New claim 44 does not include the claim limitation of “helically coiled.”
Regarding independent claim 47, claim 47 is broader than original independent patent claim 22.  New claim 47 does not include the claim limitation of “said ribbon twisted into a spiral-like pattern as a spiraled ribbon length; and said spiraled ribbon length is helically coiled into the occlusion device.”
Regarding independent claim 48, claim 48 is broader than original independent patent claim 22.  New claim 48 does not include the claim limitation of “said ribbon twisted into a spiral-like pattern as a spiraled ribbon length; and said spiraled ribbon length is helically coiled into the occlusion device.”
Regarding independent claim 58, claim 58 is broader than original independent patent claims 1 and 15.  New claim 58 does not include the claim limitation of “the central support member is wound into a helically shaped coil” (claim 1) or “an embolic coil formed from a support wire of a selected length wound into a helical shape” (claim 15).  Additionally, new claim 58 does not include “wherein the at least one embolic ribbon is shaped into a spiral pattern around the central support member” (claim 1) or “wherein the mesh embolic ribbons are shaped into a spiral around the support wire” (claim 15).
Regarding independent claim 68, claim 68 is broader than original independent patent claim 22.  New claim 68 does not include the claim limitation of “said ribbon twisted into a spiral-like pattern as a spiraled ribbon length; and said spiraled ribbon length is helically coiled into the occlusion device.”
Therefore step 1 of the three-step test is met for claims 33-48, 53-58, 63-68.

	Step 2: In the prosecution of US Application 11/663,133 (the ‘133 application) which resulted in US Pat # 8,361,104 (“the ‘104 patent”), applicant relied upon the above cited limitations in order to gain allowance of the claims; these limitations are not included or partially included in the amended or new claims submitted for reissue.
In this case, Applicant argued in their appeal brief of 08/09/2011 on page 5 and in their Response of 2/2/2011 on page 8 after final rejection that the prior art does not teach “at least one embolic ribbon that is shaped into a spiral pattern around a center support member, as required by claim 1, nor is it mesh embolic ribbons are shaped into a spiral around the support wire, as required by independent claim 17” and “a ribbon that is twisted into a spiral-like pattern as a spiraled ribbon length, and the spiraled ribbon length is helically coiled into the occlusion device, as required by independent claim 25.”  
	The claim language removed from claims 33-48, 53-58, 63-68 which resulted in the broadening of claims 33-48, 53-58, 63-68 is the exact claim language or related claim language of the surrendered subject matter by applicant.
	Therefore, step 2 of the three-step test is met for claims 33-48, 53-58, 63-68.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.

Claims 33-48, 53-58 and 63-68 entirely eliminate the surrendered subject matter.  During the prosecution of the ‘104 patent, the Applicant specifically argued that the prior art did not disclose these limitations.  Therefore, the Applicant is not permitted to remove this limitation without invoking impermissible recapture.

	Therefore, step 3 of the three-step test is met for claims 33-48, 53-58 and 63-68.

	The omission of the limitations listed in step 1 above from new claims 33-48, 53-58 and 63-68 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 33-48, 53-58 and 63-68 are rejected under 35 U.S.C. 251 as indicated above.  
	
Claim Interpretation
	Regarding the claim limitation of a “mesh ribbon,” the '104 patent specification details the structure of the mesh embolic ribbon(s) at col. 4, l. 41 through col. 5, l. 2,
The first and second embolic mesh ribbons 16, 18 are preferably comprised of a thin metal film having apertures 20 extending through the film. The mesh may also be a braided mesh which is formed from a multifilament braid. Preferably, the size of the apertures 20 is between about 5 microns and about 100 microns, and more preferably between about 10 microns and about 50 microns. The thickness of each embolic ribbon 16, 18 may range from about 5 to about 250 microns, and is preferably between about 10 microns and about 20 microns. When the embolic ribbons are comprised of a thin film material, such as a thin film of nitinol, the thickness of the thin film is preferably between about 0.1 and 250 microns and typically between about 1 and 30 microns. More preferably, the thickness of the thin film is between about 1 to 10 microns or at least about 0.1 microns but less than about 5 microns. The width extending from the outer edge 15 of the first ribbon 16 to the outer edge 17 of the second ribbon 18 is preferably between about 0.012 inch (about 0.3 mm) and about 0.015 inch (about 0.38 mm) in the spiraled shape. In general, the sizing of the device can be varied as needed to be properly accommodated by catheters or devices by which they can be delivered. 

In one embodiment, the embolic mesh ribbons 16, 18 are comprised of metal having shape memory and super elasticity such as a nickel-titanium alloy, and more specifically a nitinol. However, as may be appreciated, the embolic mesh ribbons may also be fabricated from any other suitable metal, such as stainless steel, platinum, tungsten or the like, or any suitable biocompatible material, such as a polymer.  [Emphasis Added]

	Therefore, this limitation is construed to be a thin ribbon with apertures through the ribbon, e.g. a long flat metal strip with perforations.  Additionally and as noted above in the ‘104 patent disclosure, the mesh ribbon may be formed from a multifilament polymer braid.  

Regarding the limitation of “self supporting,” the ‘104 patent provides limited disclosure as to what constitutes self supporting and how or if the “self supporting” mesh ribbon differs from the mesh ribbon with a support.  The patent specification at col. 6, ll. 4-10 states,
Yet another embodiment of the vascular occlusion device of the present invention is illustrated in FIG. 4.  In this embodiment, the occlusive device 10c comprises a mesh ribbon material 29 that is self supporting, eliminating the need for a central support element.  The mesh ribbon 29 may be made of any of materials as described above with respect to mesh ribbons 16, 18.  

The specification is silent as to the degree to which the ribbon must be self supporting.  Further, the ‘104 patent explicitly states that the materials disclosed for use as the mesh ribbons with a support may also be used for the self supporting mesh ribbon.  Therefore, for the purposes of the prior art rejections below the mesh ribbon with and without support are structurally the same and the term self supporting is functional.   

Claim Rejections - 35 USC § 102
The rejection of claims 33-34, 37-39, 42, 44 and 46 under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. # 6,063,111 to Hieshima et al. (“Hieshima”) has been withdrawn in light of applicant’s arguments.  It is agreed that Hieshima does not teach a mesh ribbon that is twisted around a central axis.
The rejection of claims 47-48, 53-54, 57-58, 63-64 and 67 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hieshima has been withdrawn in light of the amendment of the claims to include the limitation of “spherical shape” or “shape is a sphere.”  These limitations are not taught by Hieshima.

The rejection of claims 58 and 63-64 under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 99/15116 to Nikolchev et al. (“Nikolchev”) has been withdrawn in light of the amendment of the claims to include the limitation of “shape is a sphere.”  This limitation is not taught by Nikolchev.

The rejection of claims 33-40, 42-46, 47-48, 53, 55, 58, 63-65 and 67-68 under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. # 6,280,457 to Wallace et al. (“Wallace”) has been withdrawn in light of applicant’s arguments.  It is agreed that Wallace does not teach a mesh ribbon that is twisted around a central axis.  It is also agrees that Wallace does not teach a self-supporting mesh ribbon.  
Claim Rejections - 35 USC § 103
The rejection of claim 41 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace in view of Neuss has been withdrawn in light of the withdrawal of the rejections above.

Response to Arguments
Applicant's arguments in the Appeal Brief filed 4/4/2022 have been fully considered and they are persuasive. 
Response to arguments against 35 USC 251 rejections
Applicant argues that a wire in conjunction with a self-supporting mesh ribbon is not “a separate undisclosed invention.”  Therefore, the rejection under 35 USC 251 original patent has been withdrawn and a new rejection resulting from a recapture analysis has been applied.  Since the new claims are not directed to a new invention, the present reissue claims may not recapture surrendered subject matter from the original prosecution.  
Response to arguments against 35 USC 112 rejections
Applicant’s arguments are persuasive and the rejection has been withdrawn.
Response to arguments against 35 USC 102 rejections - Hieshima
Applicant arguments are persuasive that Hieshima’s stent does not meet the claim limitation of “twisted around the central axis” or “a spiraled ribbon length.”  Instead, as shown in fig. 2A the mesh ribbon is coiled about the central axis but not twisted.  Additionally, Hieshima’s stent does not include a “spherical shape” or “a sphere.” 
Response to arguments against 35 USC 102 rejections - Wallace
Applicant’s arguments are persuasive that Wallace does not teach a mesh ribbon that is twisted around a central axis and a self-supporting mesh ribbon.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:

/ple/ and /E.D.L/               SPRS, Art Unit 3993